Title: To Thomas Jefferson from James Sullivan, 8 October 1807
From: Sullivan, James
To: Jefferson, Thomas


                        
                            Sir
                            
                            Boston 8th October 1807
                        
                        I have the honor to transmit to you, a Resolution of both Houses of the Legislature of this Commonwealth,
                            requesting me to apply to the Government of the Union in behalf of the unfortunate Claimants, under the Act of the State
                            of Georgia of 1795 to part of their western Territory, who are Citizens of this State—I cannot but flatter myself, that
                            in communicating this Representation to both Houses of Congress, you will give it that support by your Recommendation,
                            which the Interest & Happiness of the Union so greatly require, and the Justice of the Claim, and the sufferings of the
                            Claimants so loudly demand.— 
                  I am with every consideration of high respect and esteem—Your most Obed Servt—
                        
                            James Sullivan
                            
                        
                    